Citation Nr: 1734611	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-32 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for degenerative joint disease (DJD) of the spine, to include as secondary to pes planus. 

3.  Entitlement to an initial rating in excess of 10 percent for chronic gastritis with hiatal hernia.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2015 and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issues of entitlement to an increased initial rating for chronic gastritis with hiatal hernia and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's pre-existing bilateral pes planus underwent a permanent increase in severity during service. 

2.  The Veteran's DJD of the spine was caused by his service-connected pes planus. 

3.  The Veteran's hiatal hernia has been manifested by recurrent persistent epigastric distress, dysphagia, pyrosis, vomiting, and regurgitation.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1131, 1153, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

2.  The criteria for service connection for DJD of the spine are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for a rating of 30 percent for a chronic gastritis with hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.7, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Accordingly, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).   The condition must generally be documented on a Report of Medical Examination in order to be "noted."  38 C.F.R. § 3.304(b) ("Only such conditions as are recorded in examination reports are to be considered noted.").

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service Connection Analysis - Pes Planus

The Veteran asserts that his bilateral pes planus was aggravated by active service.  

The Veteran has a current diagnosis of bilateral pes planus.  See December 2014 VA Examination at 1.  In this case, the Veteran's bilateral pes planus was noted at service entry in the Veteran's November 1985 entrance examination and thus pre-existed service.  As such, there is no presumption of soundness at service entry with respect to this condition.  In the November 1985 entrance examination, the Veteran reported that his pes planus caused no pain.  By the time the Veteran's separation examination was performed, he was reporting foot trouble.  See February 1990 Separation Examination at 17.  Additionally, the Veteran competently and credibly reported that he was given inserts for his boots in service for pain and told to stay of his feet.  See Falzone v. Brown, 8 Vet. App. 398 (2005) (holding that a lay person is competent to testify to pain and visible flatness of his feet, and that the veteran's complaints of foot pain in service signaled an aggravation of his pre-existing foot disorder); see also May 2016 Correspondence.  In addition, the Veteran provided a medical opinion from his private physician stating that the Veteran's congenital pes planus deformities were aggravated by activities in the military such as prolonged standing, walking, and running.  See December 2015 Medical Treatment Record. 

Although the Board notes there is an unfavorable opinion that addresses aggravation, this opinion does not appear to consider the Veteran's competent and credible lay testimony.  See April 2016 VA Examination at 2.  Thus, it has limited probative value.  Based on the above, including the December 2015 medical opinion, the Veteran's competent and credible lay testimony, and his service treatment records showing a worsening in symptomatology, the Board finds that the evidence is at least in equipoise as to whether his bilateral pes planus was aggravated by service.  Thus, service connection is warranted. 

Service Connection Analysis - Spine

The Veteran asserts that his now service-connected bilateral pes planus caused his current back condition.  The Veteran has a current diagnosis of DJD.  See March 2014 Medical Treatment Record. 

As to medical nexus, the Veteran's private physician linked his back condition with his pes planus.  Specifically, the physician noted that the Veteran's back condition is a result of a bilateral collapsed pes planovalgus deformity, which was caused by excessive walking and standing in the military.  The Board assigns this opinion significant probative weight, as it is based on a review of the Veteran's medical history and uses medical principles to support its conclusion. 

The Board also finds significant that the Veteran's back pain is being treated by the use of shoe inserts, which further supports a link between the two.  See July 2016 Medical Treatment Record at 2.  As there is no conflicting opinion of record, the Board finds that service connection is warranted, secondary to bilateral pes planus. 

Higher Rating- Legal Criteria

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board rates hiatal hernia under DC 7346.  The symptoms listed under DC 7346 are dysphagia (difficulty swallowing), pyrosis (heartburn or reflux), and regurgitation, among others. 

Under DC 7346, a 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (acid reflux), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation, but of less severity. 

Analysis

The Veteran's GERD is currently rated as 10 percent disabling under DC 7346.

In April 2017, the Veteran was provided a VA examination in connection with his chronic gastritis and hiatal hernia.  During the examination, the Veteran reported symptoms of heart burn, dysphagia, pyrosis, reflux, regurgitation and vomiting.  He reported that he has had to miss work several times due to these symptoms, and that he has previous had to stay in bed for days at a time and wait for the symptoms to pass.  He also reported that acid will rise in his throat when he is laying bed.  See April 2017 VA Examination at 3.  The Board finds that these symptoms are productive of a 30 percent disability rating.  


ORDER

Service connection for bilateral pes planus is granted.

Service connection for DJD of the spine is granted.

A 30 percent initial rating for chronic gastritis with hiatal hernia is granted.  


REMAND

In a June 2017 correspondence, the Veteran reported that he had major surgery in May 2017.  As this information is potentially relevant to his gastrointestinal claim, remand is necessary to attempt to secure these records.  Additionally, the Veteran reported that he is currently in receipt of Social Security Administration (SSA) disability benefits.  An attempt must be made to secure these records as well.  See March 2016 Hearing Transcript at 10.

The Veteran testified during the March 2016 Board hearing that his service-connected disabilities, including his chronic gastritis and his spine condition, prevent him from working.  Id.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to a TDIU is before the Board.  As the issue of an increased initial rating for chronic gastritis with hiatal hernia is being remanded, and could potentially impact the Veteran's entitlement to TDIU, it is considered to be inextricably intertwined with the TDIU claim.  As such, the claim of entitlement to TDIU must be adjudicated after the Veteran's increased rating claim for chronic gastritis with hiatal hernia.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. Then, request copies of any SSA disability benefit determinations relevant to the current issues on appeal, as well as copies of the medical records on which such determinations were based. 

3. Then, obtain any ongoing treatment records from Hughston Hospital beginning from May 2016.  Make at least two (2) attempts to obtain the records from this facility.  If any such records are unavailable, inform the Veteran and afford him an opportunity to obtain those records and submit them.

4. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his gastrointestinal symptoms and the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence

5. Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


